DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs that are mentioned in the description: “X1” (in Paragraph 0034) and “X2” (in Paragraph 0034). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “58X” (in Figure 6) that is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, and 18 and rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Calendrille (U.S. PGPUB 2016/0375959A1).

regards to claim 11, Calendrille teach (Figures 1-6) a human-powered vehicle derailleur (bicycle derailleur 33) comprising: a base member (driving member 31) configured to be attached to a human-powered vehicle frame (bicycle frame 10); a movable member (movable member 100) movable relative to the base member (driving member 31); a linkage structure (linkage assembly 32) operatively connecting the movable member (movable member 100) to the base member (driving member 31); a pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) attached to the movable member (movable member 100) so that the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) is pivotally movable relative to the movable member (movable member 100) about a pivot axis (axis extending through the center of the first connection pin 510 and the second connection pin 520) in a first direction (first direction indicated by arrow ‘a’) a second direction (second direction indicated by arrow ‘b’) that is opposite of the first direction (first direction indicated by arrow ‘a’); the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) having a first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’) and a second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’); the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) being configured to move in the first direction (first direction indicated by arrow ‘a’) upon moving from the second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’) toward the first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’); a rotational force control structure (resistance applying member 300) configured to control rotational force of the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) relative to the movable member (movable member 100); wherein, the rotational force control structure (resistance applying member 300) includes a resistance applying member (second engagement members 330) that is movably attached to the movable member (movable member 100), a contact member (first engagement members 320) that is attached to the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) in order to contact the resistance applying member (second engagement members 330) as the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) moves in the second direction (second direction indicated by arrow ‘b’) from the first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’) toward the second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’), and a first biasing member (spring that forces/ pushes the second engagement members 330 in the direction indicated by arrow ‘f’, as illustrated in figure 6 and described in paragraph 0035) configured to bias the resistance applying member (second engagement members 330) from a first retracted position (when the second engagement members 330 are displaced away from the teeth 322 on the first engagement members 320 in the direction indicated by arrow ‘e’) toward a first extended position (when the second engagement members 330 are displaced towards the teeth 322 on the first engagement members 320 in the direction indicated by arrow ‘f’) in a first biasing direction (direction indicated by arrow ‘f’) (paragraphs 0035-0039 disclose, the second engagement members 330 displacing in the direction indicated by arrow ‘f’ and engaging the teeth 322 on the first engagement members 320 as the first engagement members 320 rotates in the direction indicated by arrow ‘d’; which will prevent the pivoting movement of the chain guide member 200 in the direction indicated by arrow ‘b’) (see also paragraphs 0017-0040).

In regards to claim 13, Calendrille teach all intervening limitations as shown above. Calendrille further teach (Figures 1-6), the first biasing member (spring that forces/ pushes the second engagement members 330 in the direction indicated by arrow ‘f’, as illustrated in figure 6 and described in paragraph 0035) being attached to the movable member (movable member 100).

In regards to claim 18, Calendrille teach (Figures 1-6) a human-powered vehicle derailleur (bicycle derailleur 33) comprising: a base member (driving member 31) configured to be attached to a human-powered vehicle frame (bicycle frame 10); a movable member (movable member 100) movable relative to the base member (driving member 31); a linkage structure (linkage assembly 32) operatively connecting the movable member (movable member 100) to the base member (driving member 31); a pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) attached to the movable member (movable member 100) so that the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) is pivotally movable relative to the movable member (movable member 100) about a pivot axis (axis extending through the center of the first connection pin 510 and the second connection pin 520) in a first direction (first direction indicated by arrow ‘a’) a second direction (second direction indicated by arrow ‘b’) that is opposite of the first direction (first direction indicated by arrow ‘a’); the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) having a first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’) and a second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’); the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) being configured to move in the first direction (first direction indicated by arrow ‘a’) upon moving from the second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’) toward the first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’); a pulley assembly biasing member (coil spring 400) configured to apply rotational force to the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) in the first direction (first direction indicated by arrow ‘a’); a rotational force control structure (resistance applying member 300) configured to control rotational force of the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) relative to the movable member (movable member 100); the rotational force control structure (resistance applying member 300) including a cam member (first engagement members 320), an abutment member (second engagement members 330) configured to abut the cam member (first engagement members 320), and a biasing member (spring that forces/ pushes the second engagement members 330 in the direction indicated by arrow ‘f’, as illustrated in figure 6 and described in paragraph 0035) configured to bias the abutment member (second engagement members 330); wherein, the biasing member (spring that forces/ pushes the second engagement members 330 in the direction indicated by arrow ‘f’) causes the abutment member (second engagement members 330) to abut the cam member (teeth 322 on the first engagement members 320) so as to reduce rotational force by the pulley assembly biasing member (coil spring 400) while the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) is in the second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’) (paragraphs 0035-0039 disclose, the coil spring 400 urging the chain guide member 200 to pivot relative to the movable member 100 in the first direction indicated by arrow ‘a’; and the first engagement members 320 being allowed to rotate relative to second engagement members 330 in the direction indicated by arrow ‘c’ when the chain guide member 200 pivots in the first direction indicated by arrow ‘a’, while the second engagement members 330 engages the teeth 322 on the first engagement members 320 in order to prevented said first engagement members 320 from rotating relative to said second engagement members 330 in the direction indicated by arrow ‘d’ when the chain guide member 200 pivots in the second direction indicated by arrow ‘b’; therefore, the resistance applying member 300 prevents the pivoting movement of the chain guide member 200 relative to the movable member 100 in the first direction indicated by arrow ‘a , when the chain guide member 200 pivots against the biasing force of the coil spring 400, or when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’) (see also paragraphs 0017-0040).

Allowable Subject Matter

Claims 1-10 and 19 are allowed over the prior art of record for the following reasons:

In regards to claim 1, the prior art of record, either individually or in combination, fail to teach or suggest, a human-powered vehicle derailleur having the specific structure recited within independent claim 1. In particular, a human-powered vehicle derailleur comprising: a base member, a movable member movably connected to the base member via a linkage structure, a pulley assembly pivotally attached to the movable member so as to pivot relative to the movable member in a first direction and a second direction, and a rotational force control structure configured to control rotational force of the pulley assembly relative to the movable member; the pivoting movement of the pulley assembly from a second pivotal position toward a first pivotal position defining the first direction, while the pivoting movement of the pulley assembly from the first pivotal position toward a second pivotal position defining the second direction; the rotational force control structure including a cam member having a first cam surface, an abutment member designed to abut the first cam surface, and a biasing member designed to bias the abutment member into engagement with the first cam surface; wherein, the abutment of the abutment member with the first cam surface applies a first additional force to the pulley assembly in the first direction when the pulley assembly is in the first pivotal position. 
Existing prior art, such as Calendrille, Hoe (U.S. PGPUB 2015/0215368A1), Calendrill et al. (U.S. PGPUB 2019/0329845A1), Chan (U.S. PGPUB 2017/0343063A1), Yamagushi (U.S. Patent 2018/0244345A1), Shimano (U.S. Patent 4,406,643A), Yang et al. (U.S. PGPUB 2019/0047660A1), Shahana et al. (U.S. PGPUB 2013/0310204A1), and other similar disclosers, all independently propose a human-powered vehicle derailleur configured with a rotational force control structure that operatively functions to control the rotational force of a pulley assembly relative to a movable member. However, none of the above mentioned references, teach nor render obvious a rotational force control structure formed of a cam member having a first cam surface, and an abutment member that abuts the first cam surface via the urging force of a biasing member so as to apply a first additional force to the pulley assembly in a first direction when the pulley assembly is in a first pivotal position. In fact, the rotational force control structure in the pertinent/ analogues prior art references identified by the examiner, are each configured to either prevent and/ or limit the pivoting motion of a pulley assembly with respect to a movable member in a given direction; therefore, said rotational force control structures does not provide any additional rotational forces to the corresponding pulley assemblies in any pivoting direction. Accordingly, claim 1 limitations appear to contain allowable subject matter over the cited prior art; specially when said limitations are viewed in light of applicant’s specification. 

Claims 2-10 depends from claim 1. Subsequently, claims 2-10 also contain the allowable subject matter in parent claim 1.

In regards to claim 19, the prior art of record, either individually or in combination, fail to explicitly reveal or render obvious, a human-powered vehicle derailleur having the precise structure recited within independent claim 19. In particular, a human-powered vehicle derailleur comprising: a base member, a movable member movably connected to the base member via a linkage structure, a pulley assembly pivotally attached to the movable member so as to pivot relative to the movable member in a first direction and a second direction, and a rotational force control structure configured to control rotational force of the pulley assembly relative to the movable member; the pivoting movement of the pulley assembly from a second pivotal position toward a first pivotal position defining the first direction, while the pivoting movement of the pulley assembly from the first pivotal position toward a second pivotal position defining the second direction; the rotational force control structure including a resistance applying member that is attached to the movable member, and a contact member that is attached to the pulley assembly so as to contact the resistance applying member when the pulley assembly moves in the second direction; wherein, the resistance applying member is elastically deformable.
As set forth above in the claim 11 rejection statement, Calendrille teach (Figures 1-6) a human-powered vehicle derailleur (bicycle derailleur 33) comprising: a base member (driving member 31), a movable member (movable member 100), a linkage structure (linkage assembly 32), a pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) that is pivotally movable about a pivot axis (axis extending through the center of the first connection pin 510 and the second connection pin 520) in a first direction (first direction indicated by arrow ‘a’) a second direction (second direction indicated by arrow ‘b’); the pulley assembly having a first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’) and a second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’); the pulley assembly being configured to move in the first direction upon moving from the second pivotal position toward the first pivotal position; and also to move in the second direction upon moving from the first pivotal position toward the second pivotal position; a rotational force control structure (resistance applying member 300) configured to control rotational force of the pulley assembly relative to the movable member; wherein, the rotational force control structure includes a resistance applying member (second engagement members 330) that is attached to the movable member, and a contact member (first engagement members 320) that is attached to the pulley assembly so as to contact the resistance applying member when the pulley assembly moves in the second direction. Nevertheless, Calendrille does not suggest, the resistance applying member (second engagement members 330) being designed to elastically deform. On the contrary, the resistance applying member in Calendrille’s human-powered vehicle derailleur is a rigid component that is configured to pivot and form a positive engagement with the contact member in said human-powered vehicle derailleur. Furthermore, all other relevant/ analogues prior art discovered by the examiner, fail to cure the deficiencies in Calendrille, and also fail to teach the specific collective structural arrangement described within claim 19. Consequently, claim 19 limitations appear to contain allowable subject matter over the cited prior art references; specially when said limitations are considered in light of applicant’s specification. 

Claims 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

In regards to claims 12, 14, and 16, Calendrille teach all intervening limitations as shown above. Yet, Calendrille does not disclose, the pulley assembly (chain guide member 200 with the chain roller 34 and the tension pulley 35) being in the first pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the first direction indicated by arrow ‘a’) when a human-powered vehicle chain (chain 40) engages with a smallest sprocket of a human-powered vehicle rear sprocket assembly (rear sprockets 20), the pulley assembly being in the second pivotal position (when the chain guide member 200 is rotated to the farthest possible position in the second direction indicated by arrow ‘b’) when the human-powered vehicle chain engages with a largest sprocket of the human-powered vehicle rear sprocket assembly, the rotational force control structure (resistance applying member 300) further including a second biasing member configured to bias the resistance applying member (second engagement members 330) from a second retracted position toward a second extended position in a second biasing direction that is different from the first biasing direction (direction indicated by arrow ‘f’), or the44P7S20190801US contact member (first engagement members 320) passing through the resistance applying member due to the resistance applying member displacing toward the first retracted position (when the second engagement members 330 are displaced away from the teeth 322 on the first engagement members 320 in the direction indicated by arrow ‘e’) when the pulley assembly moves in the second direction (second direction indicated by arrow ‘b’). Opposingly, Calendrille (which looks to be the closest related prior art to applicant’s claimed invention) provides no details pertaining to the manner in which the pulley assembly is oriented relative to the human-powered vehicle rear sprocket assembly, when said pulley assembly is oriented in the first and second pivotal positions. Furthermore, the rotational force control structure in Calendrille’s human-powered vehicle derailleur includes only a single biasing member instead of two separate/ distinct biasing members as required by claim 14, and the contact member in said rotational force control structure is restricted from displacing/ passing relative to the resistance applying member when the pulley assembly pivots in a second direction as defined within claims 11 and 16. In addition, all other cited prior art references, also fail to explicitly propose or render obvious, a human-powered vehicle derailleur comprising the precise collective structural and/ or functional design described within claims 12, 14, and 16; specially when said structural/ functional design is viewed in conjunction with the structure recited within parent claim 11. Resultingly, claims 12, 14, and 16 limitations appear to contain allowable subject matter over the prior art of record; specifically, when said limitations are considered in light of applicant’s specification. 

Claims 15 and 17 depends from claim 14. Subsequently, claims 15 and 17 also contain the allowable subject matter in parent claim 14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654